NOT FOR I’[FBLICATION I,N WEST'S HAVV'AI‘I R.E.P()R]`S ANI) P.AC’IFIC REI’()R"I`ER

  

NO. 29803

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAITf

 

,,... §§

KENNETH P. BILLlNGS, Claimant-Appellee, v.t »a; §
sTATE oF HAwArI, DEPARTMENT oF PUBLIc sAFETY, Emp1oyer~AppeliaHt

APPEAL FRoM THB LABoR AND :NDUsTR:AL RELATioNs APPEALs BoARD
(AB 2006~464<H)>

ORDER GRANTING MOTION TO DISMISS APPEAL
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon consideration of Employer~Appellant State of
Hawaii, Department of Public Safety's Motion to Dismiss Appeal
Pursuant to HRAP Rule 42(b)and the statement of no opposition to
the dismissal filed by Claimant-Appellee Kenneth Billings,

IT IS HEREBY GRDERED that the motion to dismiss appeal
is granted, and this appeal is dismissed without prejudice to
Claimant-Appellee‘s pending request for attorney's fees and
costs.

DATED: Honolulu, HawaiUq January l4, 20lO.

Chief Judge

Y~

\.

Associate Judge